Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Remaining claims 21 -40 are allowed in view of Terminal Disclaimer filed 05 October 2021. The following is a statement of reasons supporting the allowable subject matter.

In the context of intelligent non-disruptive ADS-B integration for unmanned aircraft system, the prior art of record fail to teach, in combination with other limitations, at least one transceiver coupled to a positioning system and an altimeter, the transceiver including at least one processor and configured to: encode at least one identifier signal based on one or more of the current position, a launch position, or the configuration data; transmit the at least one encoded identifier signal at one or more remote identification operating frequencies at one or more predetermined remote identification intervals; receive one or more transmissions from at least one of a first aircraft and a ground-based traffic control facility; identify an alert state associated with at least one of a proximate position of the first aircraft or a current position associated with at least one of a controlled airspace and a restricted airspace; 4Appl. No. 17/240,986Response to the Office Action dated 07/23/2021continually determine a transmission state of the UAS, the transmission state corresponding to one of a default state or the alert state; and transmit at least one of the current position or the at least one encoded identifier signal at one or more response frequencies at one or more predetermined response intervals while the transmission state corresponds to the alert state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0530-1600.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/YONEL BEAULIEU/Primary Examiner, Art Unit 3668